Exhibit 10.2

 

 

 

THIRD AMENDED AND RESTATED

RECEIVABLES SALE AGREEMENT

Dated as of October 5, 2015

between

ANIXTER INC.,

as Seller,

and

ANIXTER RECEIVABLES CORPORATION,

as Buyer

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I  

DEFINITIONS

     1   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Terms Generally

     8   

Section 1.03.

 

Accounting Terms; GAAP

     9   

ARTICLE II

  RECEIVABLE SALES; LETTERS OF CREDIT      9   

Section 2.01.

 

Reaffirmation of Prior Sales

     9   

Section 2.02.

 

Receivable Sales

     9   

Section 2.03.

 

Purchase Price

     10   

Section 2.04.

 

Purchase Price Credit Adjustments

     11   

Section 2.05.

 

Payments and Computations

     12   

Section 2.06.

 

Transfer of Records

     12   

Section 2.07.

 

Characterization

     12   

Section 2.08.

 

Assumption and Issuance of Letters of Credit

     13   

ARTICLE III

  REPRESENTATIONS AND WARRANTIES      14   

Section 3.01.

 

Representations and Warranties of the Seller

     14   

ARTICLE IV

  CONDITIONS      17   

Section 4.01.

 

Conditions Precedent to Purchase

     17   

Section 4.02.

 

Conditions Precedent to Subsequent Payments

     17   

ARTICLE V

  COVENANTS      17   

Section 5.01.

 

Affirmative Covenants of the Seller

     17   

Section 5.02.

 

Negative Covenants of the Seller

     21   

ARTICLE VI

  TERMINATION OF PURCHASES; AMORTIZATION EVENT REMEDIES      22   

Section 6.01.

 

Voluntary Termination

     22   

Section 6.02.

 

Automatic Termination

     23   

Section 6.03.

 

Amortization Event Remedies

     23   

ARTICLE VII

  INDEMNIFICATION      23   

Section 7.01.

 

Indemnities by Seller

     23   

Section 7.02.

 

Other Costs and Expenses

     25   

ARTICLE VIII

  MISCELLANEOUS      25   

Section 8.01.

 

Waivers and Amendments

     25   

Section 8.02.

 

Notices

     26   

Section 8.03.

 

Protection of Ownership Interest of Buyer

     26   

Section 8.04.

 

Confidentiality

     27   

Section 8.05.

 

No Bankruptcy Petition

     27   

Section 8.06.

 

Limitation of Liability

     28   

Section 8.07.

 

Governing Law; Jurisdiction; Consent to Service of Process

     28   

Section 8.08.

 

WAIVER OF JURY TRIAL

     28   

Section 8.09.

 

Integration; Binding Effect; Survival of Terms

     29   

Section 8.10.

  Counterparts; Severability      29   

 

i



--------------------------------------------------------------------------------

SCHEDULES:      Schedule A-1      Required Closing Documents (Delivered to the
Buyer) Schedule A-2      Required Closing Documents (Delivered to the Seller)
Schedule B      Collection Information Schedule C      Post-Closing Collection
Account Requirements Schedule D   –    Subsidiary Originators Schedule E   –   
Places of Business; Names EXHIBITS:      Exhibit A   –    Form of Letter of
Credit Request Exhibit B   –    Credit and Collection Policies



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES SALE AGREEMENT

THIRD AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT dated as of October 5,
2015 (as it may be amended or modified from time to time, this “Agreement”)
between ANIXTER INC., a Delaware corporation (“Anixter”), as the Seller, and
ANIXTER RECEIVABLES CORPORATION, a Delaware corporation (“ARC”), as the Buyer.

PRELIMINARY STATEMENTS

A. Anixter, as the seller, and ARC, as the buyer, are parties to that certain
Second Amended and Restated Receivables Sale Agreement, dated as of May 31, 2011
(as the same has been amended, restated, modified or supplemented from time to
time, the “2011 Receivables Sale Agreement”), pursuant to which Anixter has sold
and contributed to ARC certain Receivables originated or acquired by Anixter and
the Related Security and Collections with respect thereto.

B. Anixter desires to continue to sell and contribute to ARC, and ARC desires to
continue to purchase and acquire from Anixter, all Receivables originated or
acquired by Anixter on or after the date hereof and the Related Security and
Collections with respect thereto, in each case on the terms and subject to the
conditions set forth herein.

C. ARC, as the borrower, and Anixter, as the servicer, propose to enter into a
Credit Agreement dated as of the date hereof with JPMorgan Chase Bank, N.A., in
its capacity as administrative agent, and the other financial institutions named
therein pursuant to which such financial institutions will extend certain credit
facilities to ARC secured by the Receivables purchased or acquired by ARC from
Anixter pursuant to the 2011 Receivables Sale Agreement or this Agreement and
the Related Security and Collections with respect thereto.

D. Anixter and ARC have agreed to amend and restate the 2011 Receivables Sale
Agreement on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below. All defined terms used herein without definition
have the meanings assigned to such terms in the Credit Agreement.

“2011 Receivables Sale Agreement” has the meaning assigned to such term in the
preliminary statements to this Agreement.

“Accu-Tech” means Accu-Tech Corporation, a Georgia corporation.

“Accu-Tech Transfer Agreement” means that certain Amended and Restated
Receivables Transfer Agreement, dated as of the date hereof, between Accu-Tech
and the Seller, as the same may be amended, restated or otherwise modified from
time to time.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Credit Agreement, and any
successor administrative agent appointed pursuant to the Credit Agreement.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 33% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

“Aggregate Credit Exposure” has the meaning assigned to such term in the Credit
Agreement.

“Aggregate Revolving Exposure” has the meaning assigned to such term in the
Credit Agreement.

“Amortization Date” has the meaning assigned to such term in the Credit
Agreement.

“Amortization Event” has the meaning assigned to such term in the Credit
Agreement.

“Applied Collections” has the meaning assigned to such term in Section 2.03(d).

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Borrowing Base Reports” has the meaning assigned to such term in
Section 5.01(a)(ii).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Buyer” means Anixter Receivables Corporation, a Delaware corporation.

“Calculation Period” means each Fiscal Month or portion thereof which elapses
during the term of this Agreement. The first Calculation Period shall commence
on the date of the first Purchase of Receivables hereunder and the final
Calculation Period shall terminate on the Amortization Date.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Schedule B.

 

2



--------------------------------------------------------------------------------

“Collection Account Agreement” means an agreement among the Buyer, the Servicer,
the Administrative Agent and a Collection Bank perfecting the Administrative
Agent’s security interest in one or more Collection Accounts.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect thereto.

“Commitment(s)” has the meaning assigned to such term in the Credit Agreement.

“Company Owned Post Office Box” means each locked postal box which is owned and
maintained by the Buyer solely for the purpose of retrieving and processing
payments made on certain of the Receivables by one or more of the Targets (as
defined in the Credit Agreement).

“Contract” means a contract (including any purchase order or invoice) originally
between an Originator and any Person pursuant to or under which such Person
shall be obligated to make payments to such Originator with respect to the sale
of goods or the furnishing of services from time to time. A “related” Contract
with respect to a Receivable means a Contract under which such Receivable arises
or which is relevant to the collection or enforcement of such Receivable.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Agreement” means the Credit Agreement dated as of the date hereof among
the Buyer, the Servicer, the Administrative Agent, and the other financial
institutions named therein, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Credit and Collection Policy” means (a) the Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof, (b) the credit and collection policies and practices of any
Subsidiary Originator relating to Contracts and Receivables existing on the date
hereof and (c) the credit and collection policies and practices of any other
Originator relating to Contracts and Receivables existing on the date on which
such other Originator was approved by the Administrative Agent, in each case as
summarized in Exhibit B and as modified from time to time in accordance with
this Agreement.

“Default Rate” means, for any day, a rate per annum equal to the sum of (i) the
rate applicable on such day to ABR Revolving Loans under and as defined in the
Credit Agreement (including any increase in such rate which may apply pursuant
to Section 2.13(d) of the Credit Agreement) plus (ii) 2% per annum.

“Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables after taking account of
(a) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to the Buyer of financing its investment in the
Receivables during such period and (b) the risk of nonpayment by the Obligors.
The Seller and the Buyer may agree from time to time to change the Discount
Factor based on changes in one or more of the items affecting the calculation
thereof; provided that any change to the Discount Factor shall take effect as of
the commencement of a Calculation Period, shall apply only prospectively and
shall not affect the Purchase Price payment in respect of any Purchase which
occurred during any Calculation Period ending prior to the Calculation Period
during which the Seller and the Buyer agreed to make such change.

 

3



--------------------------------------------------------------------------------

“Eligible Receivable” has the meaning assigned to such term in the Credit
Agreement.

“Facility Termination Date” means the earlier of (a) the Maturity Date and
(b) the Amortization Date.

“Finance Charges” means, with respect to any Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fiscal Month” means a four or five week monthly accounting period of the Seller
ending on or about the last day of a calendar month.

“GAAP” means generally accepted accounting principles in the U.S. set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the U.S., that are applicable to the circumstances as of the date
of determination, consistently applied.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Inventory Facility Administrative Agent” means Wells Fargo, in its capacity as
the “Administrative Agent” under and as defined in the Inventory Facility Credit
Agreement, and any successor to Wells Fargo, in that capacity.

“Inventory Facility Credit Agreement” means the Credit Agreement dated as of the
date hereof among the Seller, the Subsidiaries of the Seller party thereto, the
Inventory Facility Administrative Agent, and the other financial institutions
named therein, as the same may be amended or replaced from time to time.

“Issuing Bank” means, with respect to any Letter of Credit, the issuer of such
Letter of Credit.

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“Lenders” has the meaning assigned to such term in the Credit Agreement.

“Letter of Credit” means any letter of credit issued pursuant to the Credit
Agreement and described in a Letter of Credit Request delivered by the Seller to
the Buyer pursuant to Section 2.08.

“Letter of Credit Request” means a letter of credit application or request
substantially the form of Exhibit A (appropriately completed), delivered by the
Seller to the Buyer.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, the interest of a lessor under a capital lease, any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing of any financing statement under the Uniform Commercial Code or
comparable laws of any jurisdiction), including the interest of a purchaser of
accounts receivable.

 

4



--------------------------------------------------------------------------------

“Loans” has the meaning assigned to such term in the Credit Agreement.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Schedule B.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, liabilities (actual or contingent),
business, properties, financial condition or prospects of the Seller and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Seller to perform its obligations under this Agreement or any other Transaction
Document; (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Seller of this Agreement or any other
Transaction Document or the rights and remedies of the Buyer under this
Agreement or any other Transaction Document; (d) a material adverse change in,
or a material adverse effect on, the interest of the Buyer, the Administrative
Agent or any Lender in the Receivables generally or in any material portion of
the Receivables, or in the Related Security or Collections with respect thereto;
or (e) a material adverse effect on the collectability of the Receivables
generally or any material portion of the Receivables.

“Maturity Date” has the meaning assigned to such term in the Credit Agreement.

“Net Worth” means, as of any date, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables as of the last Business Day of the
preceding Fiscal Month, over (b) the sum of (i) the Aggregate Revolving Exposure
as of such date plus (ii) the aggregate outstanding principal balance of the
Subordinated Loans as of such date (including any Subordinated Loan proposed to
be made on such date).

“Obligor” means any Person obligated to make payments pursuant to a Contract.

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by the Buyer.

“Originator” means (a) the Seller, (b) each Subsidiary Originator and (c) any
other Person approved in writing from time to time by the Administrative Agent,
in each case in such Person’s capacity as a “Seller” party to this Agreement or
any Receivables Transfer Agreement.

“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Potential Amortization Event” means any event or condition which constitutes an
Amortization Event or which upon notice, lapse of time or both would, unless
cured or waived, become an Amortization Event.

“Purchase” means the purchase or acquisition under this Agreement by the Buyer
from the Seller of the Receivables, and the Related Security and Collections
with respect thereto, together with all related rights in connection therewith.

 

5



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to any Purchase on any date, the aggregate
price to be paid by the Buyer to the Seller for such Purchase in accordance with
Section 2.02 for the Receivables, and the Related Security and Collections with
respect thereto, being sold to the Buyer on such date, which price shall equal
(a) the product of (i) the Original Balance of such Receivables, multiplied by
(ii) one minus the Discount Factor then in effect, minus (b) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 2.03.

“Purchase Price Credit” has the meaning assigned to such term in Section 2.04.

“Receivables” means the indebtedness and other obligations owed to the Seller or
any other Originator (before giving effect to any transfer or conveyance under
the related Receivables Transfer Agreement or this Agreement) or the Buyer
(after giving effect to any transfer or conveyance under the related Receivables
Transfer Agreement and this Agreement), whether constituting an account, chattel
paper, instrument or general intangible, arising in connection with the sale of
goods or the rendering of services by an Originator and includes the obligation
to pay any Finance Charges with respect thereto. All indebtedness and other
rights and obligations arising from any one transaction, including indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other rights and obligations arising from any other
transaction; provided that any indebtedness, rights or obligations referred to
in the preceding sentence shall be a Receivable regardless of whether the
Obligor or the Seller treats such indebtedness, rights or obligations as a
separate payment obligation.

“Receivables Transfer Agreement” means (a) any Subsidiary Originator Transfer
Agreement, and (b) any other receivables transfer agreement entered into from
time to time by and between the Seller, as the Buyer, and any other Originator,
as the Seller, in each case as the same may be amended, restated or otherwise
modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) relating to such Receivable, any Related Security therefor and the
related Obligor.

“Related Security” means, with respect to any Receivable:

(i) all of the related Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by such Originator gave rise to such Receivable, and all insurance
contracts with respect thereto;

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the related Contract or otherwise, together with all financing
statements and security agreements describing any collateral securing such
Receivable;

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the related Contract or
otherwise;

(iv) all service contracts and other contracts and agreements associated with
such Receivable;

(v) all Records related to such Receivable;

 

6



--------------------------------------------------------------------------------

(vi) all of the Seller’s right, title and interest in, to and under the related
Receivables Transfer Agreement, if applicable; and

(vii) all proceeds of any of the foregoing.

“Required Capital Amount” means, at any time, an amount equal to 3.5% of the
Outstanding Balance of the Receivables at such time.

“Requirement of Law” has the meaning assigned to such term in the Credit
Agreement.

“Security Agreement” has the meaning assigned to such term in the Credit
Agreement.

“Seller” means Anixter Inc., a Delaware corporation.

“Servicer” means, at any time, the Person (which may be the Administrative
Agent) then authorized pursuant to Article VIII of the Credit Agreement to
service, administer and collect the Receivables.

“Settlement Date” means the second day of each calendar month, or, if such day
is not a Business Day, the next succeeding Business Day.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including contingent liabilities;

(ii) it is then able and expected to be able to pay its debts as they mature;
and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.

“Subordinated Loan” has the meaning assigned to such term in
Section 2.03(b)(ii).

“Subordinated Note” means that certain Third Amended and Restated Subordinated
Note, dated as of the date hereof, executed by the Buyer and made payable to the
order of the Seller, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Subordinated Security Agreement” means that certain Security Agreement dated as
of the date hereof between the Seller and the Buyer, as the same may be amended,
restated or otherwise modified from time to time.

“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement dated as of the date hereof between the Seller and the Buyer, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

7



--------------------------------------------------------------------------------

“Subscription Agreement” means that certain Stockholder and Subscription
Agreement, dated as of October 6, 2000, between the Seller and the Buyer, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Subsidiary Originator” means (a) Accu-Tech, (b) each subsidiary of the Seller
identified on Schedule D and (c) any other subsidiary of the Seller approved in
writing from time to time by the Administrative Agent (evidenced by an amended
or modified Schedule D).

“Subsidiary Originator Transfer Agreement” means (a) the Accu-Tech Transfer
Agreement and (b) any other receivables transfer agreement entered into from
time to time by and between the Seller, as the buyer, and any other Subsidiary
Originator, as the seller, in each case as the same may be amended, restated or
otherwise modified from time to time.

“Transaction Documents” means, collectively, this Agreement, each Subsidiary
Originator Transfer Agreement, the Subordinated Note, the Subscription
Agreement, the Subordination Agreement, the Subordinated Security Agreement, and
all other instruments, documents and agreements executed and delivered in
connection herewith.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.S.” means the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

8



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.

ARTICLE II

Receivable Sales; Letters of Credit

SECTION 2.01. Reaffirmation of Prior Sales. Pursuant to the 2011 Receivables
Sale Agreement, the Seller has sold or contributed to the Buyer, without
recourse (except to the extent expressly provided therein), and the Buyer has
purchased or acquired from the Seller, all of the Seller’s right, title and
interest in, to and under all Receivables existing as of the close of business
on May 30, 2011 and all Receivables arising thereafter, whether then owned or
thereafter originated or acquired by the Seller, in each case together with all
Related Security and Collections with respect thereto. The Seller and the Buyer
hereby reaffirm such sale and contribution.

SECTION 2.02. Receivable Sales. (a) On the terms and subject to the conditions
set forth herein, the Seller does hereby sell or contribute to the Buyer,
without recourse (except to the extent expressly provided herein), and the Buyer
does hereby purchase or acquire from the Seller, all of the Seller’s right,
title and interest in, to and under all Receivables existing on the date of this
Agreement and all Receivables arising thereafter through and including the
Facility Termination Date, whether now owned or hereafter originated or acquired
by the Seller, in each case together with all Related Security and Collections
with respect thereto. All of the Receivables existing at the opening of business
on the date of this Agreement are hereby sold or contributed, as applicable, to
the Buyer on such date in accordance with the terms hereof. On and after the
date of this Agreement until the Facility Termination Date, each Receivable
shall be sold or contributed, as applicable, to the Buyer immediately (and
without further action by any Person) upon the origination or acquisition of
such Receivable by the Seller. The Related Security with respect to each
Receivable shall be sold or contributed, as applicable, at the same time as such
Receivable, whether such Related Security exists at such time or arises
thereafter (it being understood that such Related Security comprises an integral
part of such sale or contribution). The Seller hereby relinquishes all title and
control over each such Receivable upon the transfer of such Receivable to the
Buyer hereunder. The Seller shall not sell or contribute Receivables to the
Buyer on or after the Facility Termination Date.

(b) The Seller and the Buyer intend that each sale or contribution of
Receivables made hereunder shall constitute a “sale of accounts” (as such term
is used in Article 9 of the UCC), which sale is absolute and irrevocable and
provides the Buyer with the full benefits of ownership of the Receivables.
Except for the Purchase Price Credits owed pursuant to Section 2.04, each sale
or contribution of Receivables hereunder is made without recourse to the Seller,
provided that (i) the Seller shall be liable to the Buyer for all
representations, warranties and covenants made by the Seller pursuant to the
terms of the Transaction Documents to which the Seller is a party, and (ii) no
such sale or contribution constitutes or is intended to result in an assumption
by the Buyer or any assignee thereof of any obligation of the Seller or any
other Person arising in connection with the Receivables, the related Contracts
and/or any other Related Security with respect thereto or any other obligations
of the Seller. In view of the intention of the parties hereto that each sale or
contribution of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, the Seller agrees that it will,
on or prior to the date hereof and in accordance with Section 5.01(e)(ii), cause
all Receivable reports relating to the Receivables to bear a legend acceptable
to the Buyer and the Administrative Agent evidencing that the Buyer has
purchased or acquired such Receivables as provided in this Agreement and note in
its financial statements that its Receivables have been sold to the Buyer. Upon
the request of the Buyer or the Administrative Agent, the Seller will execute
and file such financing or continuation statements, or amendments thereto or

 

9



--------------------------------------------------------------------------------

assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to perfect and maintain the perfection of the Buyer’s ownership
interest in the Receivables, and the Related Security and Collections with
respect thereto, or as the Buyer or the Administrative Agent may reasonably
request.

SECTION 2.03. Purchase Price. (a) The Purchase Price for each Receivable
originated or acquired by the Seller on or after the date of this Agreement
shall be due and payable in full by the Buyer to the Seller or its designee on
the related origination or acquisition date (except that the Buyer may offset
against any such Purchase Price any amounts owed by the Seller to the Buyer
hereunder which have become due but remain unpaid). The Purchase Price for each
Receivable shall be paid to the Seller in the manner provided in the following
paragraphs (b), (c), (d) and (e). In connection with the payment of the Purchase
Price for any Receivable purchased hereunder, the Seller shall deliver to the
Buyer such approvals, opinions, information, reports or documents as the Buyer
may reasonably request.

(b) On each Settlement Date, the Buyer shall pay the Purchase Price for each
Receivable originated or acquired by the Seller on or after the date of this
Agreement in accordance with Section 2.03(d) and (e) and in the following
manner:

(i) first, by delivery of immediately available funds, to the extent of funds
available to the Buyer from (A) a borrowing under the Credit Agreement,
(B) Collections with respect to Receivables previously sold to the Buyer which
are available to the Buyer under the terms of the Credit Agreement, or (C) other
cash on hand;

(ii) second, by delivery of the proceeds of a subordinated revolving loan from
the Seller to the Buyer (a “Subordinated Loan”); provided that the making of any
such Subordinated Loan shall be subject to the provisions set forth in below;
and

(iii) third, unless the Amortization Date has occurred, by accepting a
contribution to its capital pursuant to the Subscription Agreement in an amount
equal to the remaining unpaid balance of such Purchase Price.

(c) The amount that can be borrowed by the Buyer pursuant to clause (ii) of
paragraph (b) above is limited to the amount that could be borrowed without
causing the Net Worth to be less than the Required Capital Amount. The Seller is
hereby authorized by the Buyer to endorse on the schedule attached to the
Subordinated Note an appropriate notation evidencing the date and amount of each
advance thereunder, as well as the date of each payment with respect thereto;
provided that any failure by the Seller to make any such notation shall not
affect any obligation of the Buyer thereunder. Subject to the limitations set
forth in the second preceding sentence, the Seller irrevocably agrees to advance
each Subordinated Loan requested by the Buyer on or prior to the Facility
Termination Date. The Subordinated Loans shall be evidenced by, and shall be
payable in accordance with the terms and provisions of the Subordinated Note and
shall be payable solely from funds which the Buyer is not required by the terms
of the Credit Agreement to set aside for the benefit of, or otherwise pay over
to, the Lenders, the Administrative Agent, or any other Person. The Seller shall
provide upon request to the Buyer or the Administrative Agent a report with
respect to any Settlement Date setting forth the portion, if any, of the related
Purchase Price paid pursuant to a Subordinated Loan and the portion, if any, of
the related Purchase Price treated as a contribution to capital.

(d) On each day prior to the Amortization Date (unless the Buyer or the
Administrative Agent shall otherwise direct), the Buyer may permit the Seller to
retain all or a specified portion of the Collections received with respect to
the Receivables purchased or acquired by the Buyer hereunder, it being
understood that any such Collections in the possession of the Seller or the
Buyer must be applied in accordance with the Credit Agreement and are made
available to the Buyer at the discretion of the

 

10



--------------------------------------------------------------------------------

Administrative Agent. Any such Collections so retained by the Seller (“Applied
Collections”) shall, on and as of the date of receipt thereof, (i) first, be
deemed to have been applied towards the Purchase Price of any Receivables
originated or acquired by the Seller and sold to the Buyer on such date, to the
extent of any such Purchase Price, (ii) second, to the extent of any remaining
balance, be deemed to have been applied toward the Purchase Price of any other
Receivables originated or acquired by the Seller during the preceding
Calculation Period and in respect of which the Purchase Price shall not
theretofore have been paid, to the extent of any such Purchase Price, and
(iii) third, to the extent of any remaining balance, be held in trust by the
Seller for the benefit of the Buyer until the earlier to occur of
(A) application toward the Purchase Price for any Purchase occurring on any
later date and (B) the next following Settlement Date, in which case such amount
shall be remitted to the Buyer.

(e) Although the Purchase Price for each Receivable originated or acquired by
the Seller on or after the date of this Agreement shall be due and payable in
full by the Buyer to the Seller on the related origination or acquisition date,
and although payment of each Purchase Price shall be made from Applied
Collections, to the extent available, as provided in paragraph (d) of this
Section, final settlement of each Purchase Price between the Buyer and the
Seller shall be effected on a monthly basis on each Settlement Date with respect
to all Receivables originated or acquired by the Seller during the second
preceding Calculation Period. On each Settlement Date, the Buyer and the Seller
shall cause a reconciliation to be made in respect of all Purchases made during
the second preceding Calculation Period. To the extent that the aggregate amount
of Applied Collections retained by the Seller during such Calculation Period was
less than the aggregate Purchase Price in respect of all Purchases made by the
Buyer during such Calculation Period, the Buyer shall pay the balance due in
respect of such aggregate Purchase Price in the manner described in paragraph
(b) of this Section. To the extent that the aggregate amount of Applied
Collections retained by the Seller during such Calculation Period was greater
than the aggregate Purchase Price in respect of all Purchases made by the Buyer
during such Calculation Period, the Seller shall turn over such excess to the
Buyer either by remitting such excess in immediately available funds to the
Buyer or by reducing the outstanding balance of the Subordinated Loans in an
amount equal to such excess, or a combination of both. Although final settlement
of each Purchase Price shall be effected on each Settlement Date, any increase
or decrease in the amount owing under the Subordinated Note made pursuant to
paragraph (b) of this Section and any contribution of capital by the Seller to
the Buyer made pursuant to paragraph (b) of this Section shall be deemed to have
occurred and shall be effective as of the last Business Day of the second
preceding Calculation Period.

(f) At all times prior to the Amortization Date, notwithstanding any delay in
the making of any payment of the Purchase Price in respect of any Purchase, all
of the Seller’s right, title and interest in, to and under each Receivable shall
be sold or contributed, as applicable, to the Buyer effective immediately and
automatically upon the origination or acquisition of such Receivable by the
Seller, without any further action of any type or kind being required on the
part of any Person. The monthly settlement and reconciliation contemplated in
this Section has been devised solely for the administrative convenience of the
parties hereto, and the Buyer and the Seller may agree at any time to effect
settlement and reconciliation on a more (but not less) frequent basis.

SECTION 2.04. Purchase Price Credit Adjustments. If on any date:

(i) the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by the Seller (other than cash Collections on account of such
Receivable or as a result of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or the financial inability of the
related Obligor to pay);

 

11



--------------------------------------------------------------------------------

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction); or

(iii) any of the representations or warranties set forth in paragraphs (k), (s),
and (t) of Section 3.01 are not true when made or deemed made with respect to
any Receivable;

then, in such event, the Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”), in an amount equal to the Outstanding Balance of such Receivable
as of such date, against the Purchase Price otherwise payable hereunder for
Receivables originated or acquired by the Seller on such date. If such Purchase
Price Credit exceeds the aggregate Original Balance of the Receivables
originated or acquired by the Seller on such date, then the Seller shall pay the
remaining amount of such Purchase Price Credit in cash within two (2) Business
Days thereafter; provided that if the Amortization Date has not occurred, the
Seller may deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under the Subordinated Note on the next Settlement Date.

SECTION 2.05. Payments and Computations. All amounts to be paid or deposited by
the Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the date when due in immediately available funds to the account of the
Seller designated from time to time by the Seller or as otherwise directed by
the Seller. If any payment owed by any Person hereunder becomes due on a day
that is not a Business Day, then such payment shall be made on the next
succeeding Business Day. If any Person fails to pay any amount hereunder when
due, then such Person agrees to pay, on demand, interest on such amount at a
rate per annum equal to the then applicable Default Rate until such amount is
paid in full; provided that the Default Rate shall not at any time exceed the
maximum rate permitted by applicable law. All computations of interest payable
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) elapsed.

SECTION 2.06. Transfer of Records. (a) The Seller hereby sells, transfers,
assigns and otherwise conveys to the Buyer all of the Seller’s right, title and
interest in, to and under the Records relating to all Receivables sold or
contributed hereunder, without the need for any further documentation in
connection with any related Purchase. In connection with such conveyance, the
Seller hereby grants to each of the Buyer, the Administrative Agent and the
Servicer an irrevocable, non-exclusive license to use, without royalty or
payment of any kind, all software used by the Seller to account for the
Receivables to the extent necessary to administer the Receivables, whether such
software is owned by the Seller or is owned by others and used by the Seller
under license agreements with respect thereto; provided that should the consent
of any third-party licensor be required in connection with the grant of any such
license, the Seller hereby agrees that, upon the request of the Buyer or the
Administrative Agent, the Seller will use its reasonable efforts to obtain such
consent. The license granted hereby shall be irrevocable, and shall terminate on
the date this Agreement terminates in accordance with its terms.

(b) The Seller shall (i) from time to time, take such action as may be requested
by the Buyer or the Administrative Agent to ensure that the Buyer has an
enforceable ownership interest in the Records relating to the Receivables sold
or contributed to the Buyer and that the Administrative Agent, on behalf of the
Lenders, has a valid and perfected first priority security interest in such
Records and (ii) use its reasonable efforts to ensure that each of the Buyer,
the Administrative Agent and the Servicer has an enforceable right (whether by
license, sublicense or otherwise) to use all of the computer software used by
the Seller to account for such Receivables and/or to recreate such Records.

SECTION 2.07. Characterization. If, notwithstanding the intention of the parties
expressed in Section 2.02(b), any sale or contribution of Receivables hereunder
shall be characterized as a secured loan and not as a sale or such sale shall
for any reason be ineffective or unenforceable (any of the foregoing

 

12



--------------------------------------------------------------------------------

being a “Recharacterization”), then this Agreement shall be deemed to constitute
a security agreement under the UCC and other applicable law. For this purpose
and without being in derogation of the parties’ intention that the sale or
contribution of Receivables hereunder shall constitute a true sale thereof, the
Seller hereby grants to the Buyer a duly perfected security interest in all of
the Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, all Related Security and Collections with respect
thereto, all Records with respect thereto, each Lock-Box and Collection Account,
each Receivables Transfer Agreement, all other rights and payments relating to
such Receivables and all proceeds of the foregoing, which security interest
shall be prior to all other Liens. In the event of a Recharacterization, and
after the occurrence of an Amortization Event, (i) the Buyer or the
Administrative Agent may declare the related secured loan to be due and payable,
whereupon the unpaid principal amount of such secured loan, together with
accrued interest thereon at a rate per annum equal to the then applicable
Default Rate, and all fees and other obligations of the Seller accrued
hereunder, shall become due and payable immediately, and (ii) the Buyer shall
have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided to a secured creditor after
default under the UCC and other applicable law, which rights and remedies shall
be cumulative. In the event of a Recharacterization, each of the Seller and the
Buyer represents and warrants as to itself that each remittance of Collections
by the Seller to the Buyer hereunder will have been (A) in payment of a debt
incurred by the Seller in the ordinary course of business or financial affairs
of the Seller and the Buyer and (B) made in the ordinary course of business or
financial affairs of the Seller and the Buyer.

SECTION 2.08. Assumption and Issuance of Letters of Credit. (a) The Seller may,
from time to time prior to the Facility Termination Date, deliver a Letter of
Credit Request to the Buyer requesting that the Buyer obtain and deliver the
letter of credit described in such Letter of Credit Request or renew, extend,
increase, decrease or otherwise modify an outstanding Letter of Credit. If the
Seller delivers a Letter of Credit Request to the Buyer and pays to the Buyer
the applicable LC Commission on or before the related issuance or modification
date (and such issuance or modification date is prior to the Facility
Termination Date), subject to the terms of the Credit Agreement, the Buyer will
endeavor to obtain and deliver the letter of credit described in such Letter of
Credit Request or modify the related Letter of Credit in accordance with such
Letter of Credit Request, provided that the outstanding principal balance of the
Subordinated Loans owing to the Seller at the time of such issuance or
modification must equal or exceed the aggregate undrawn amount of all
outstanding Letters of Credit (after giving effect to such issuance or
modification). The Seller may, subject to the terms of the Credit Agreement,
request that the Buyer arrange for the extension of the expiration date of any
Letter of Credit, but the duration of such extension may not exceed one year and
must otherwise comply with the Credit Agreement.

(b) The Seller hereby absolutely and unconditionally agrees to reimburse the
Buyer on demand for (i) all transactional fees and expenses of the related
Issuing Bank payable by the Buyer pursuant to the related Letter of Credit
application in connection with the issuance or modification of any Letter of
Credit and (ii) if any Letter of Credit is drawn, all related LC Disbursements,
together with interest on the unreimbursed amount until paid at a rate per annum
equal to the rate then applicable to ABR Revolving Loans under and as defined in
the Credit Agreement (including any increase in such rate which may apply
pursuant to Section 2.13(d) of the Credit Agreement); provided that the Buyer
may only demand reimbursement pursuant to this Section if the Lenders are not
obligated to make Loans under the Credit Agreement on the date on which payment
of such transactional fees and expenses or reimbursement of such LC
Disbursements is due (or to the extent that the Buyer would not otherwise be
able to offset or deduct such amounts pursuant to the following sentence).
Without in any way limiting the Buyer’s rights to reimbursement hereunder, the
Buyer may, on any date on which payment of such transactional fees and expenses
or reimbursement of such LC Disbursements is due (even if the Buyer would
otherwise be permitted to demand reimbursement pursuant to this Section on such
date), offset the amounts described in the preceding sentence against the
outstanding principal balance owing by the Buyer to the Seller on such date
under the Subordinated Note or deduct such amounts from the Purchase

 

13



--------------------------------------------------------------------------------

Price otherwise payable by the Buyer to the Seller on such date pursuant to this
Agreement. The Buyer shall promptly notify the Seller of any such offset or
deduction. If any amount offset or deducted by the Buyer pursuant to this
Section is subsequently reimbursed by the Seller, such offset or deduction shall
automatically be reversed.

(c) The Seller’s obligation to reimburse transactional fees and expenses and LC
Disbursements as provided in paragraph (b) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Seller’s obligations thereunder.

(d) If the Seller delivers a Letter of Credit Request to the Buyer pursuant to
paragraph (a) of this Section requesting that the Buyer arrange for the
extension of the expiration date of any Letter of Credit, the Buyer shall
endeavor to obtain and deliver such extension not later than the fifth
(5th) Business Day prior to the date on which such Letter of Credit is scheduled
to expire. If the related Issuing Bank agrees to such extension in accordance
with the terms of the Credit Agreement, the Seller shall pay the Buyer the
applicable LC Commission for the extended period. Any such payment may be made
in cash, through an offset against the outstanding principal balance owing by
the Buyer to the Seller under the Subordinated Note or through a reduction in
the Purchase Price otherwise payable by the Buyer to the Seller pursuant to this
Agreement.

(e) At any time there is more than one Lender under the Credit Agreement and
that Lender is not also the Issuing Bank, while any Letter of Credit remains
outstanding, the Seller shall pay to the Buyer in arrears on each Settlement
Date the Seller’s ratable share of a fully-earned and non-refundable fee equal
to any fronting fee charged by the Issuing Bank with respect to such Letter of
Credit.

ARTICLE III

Representations and Warranties

SECTION 3.01. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Buyer, as of the date hereof and as of the date
of each purchase of Receivables hereunder, that:

(a) Organization; Powers. The Seller is duly organized, validly existing and in
good standing under the laws of the State of Delaware; has all requisite power
and authority to own, operate, and encumber its property and assets to carry on
its business as now conducted and proposed to be conducted in connection with
and following the consummation of the transactions contemplated by the
Transaction Documents; and, except where the failure to do so, individually or
in the aggregate, has not resulted in and could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business, and is in good
standing, in every jurisdiction where it owns or leases real property or where
such qualification is required.

(b) Authorization; Enforceability. The Seller has the requisite corporate power
and authority to execute, deliver, and perform its obligations under this
Agreement and the other Transaction

 

14



--------------------------------------------------------------------------------

Documents executed by it or to be executed by it. The execution, delivery, and
performance by the Seller of each Transaction Document and the consummation of
the transactions contemplated thereby have been duly authorized by all necessary
corporate actions and no other corporate proceedings on the part of the Seller
are necessary to consummate such transactions. Each Transaction Document has
been duly executed and delivered by the Seller and constitutes a legal, valid,
and binding obligation of the Seller, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) Governmental Approvals; No Conflicts. The execution, delivery, and
performance by the Seller of each Transaction Document, and each of the
transactions contemplated thereby, do not and will not (i) except for any
filings to perfect the security interests granted pursuant to the Transaction
Documents, require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) conflict with or violate
the Seller’s certificate of incorporation or bylaws, (iii) conflict with, result
in a breach of, or constitute (with or without notice or lapse of time or both)
a default under any Requirement of Law or Contractual Obligation of the Seller,
or require termination of any Contractual Obligation of the Seller, in each
case, which could reasonably be expected to have a Material Adverse Effect,
(iv) conflict with any Contractual Obligation of the Seller, any liability
resulting from which has resulted in or could be reasonably expected to result
in a Material Adverse Effect, (v) result in or require the creation or
imposition of any Lien on any asset of the Seller, except Liens permitted by
Section 7.02 of the Credit Agreement or (vi) require any approval of
stockholders of the Seller, unless such approval has been obtained.

(d) Litigation Matters. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Seller, threatened in writing against or affecting the Seller (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the actions,
suits, proceedings and environmental matters disclosed in Schedule 4.06 to the
Credit Agreement) or (ii) that challenges the enforceability of any of the
Transaction Documents. The Seller is not subject to or in default with respect
to any final judgment, writ, injunction, decree, order, rule or regulation of
any court or Governmental Authority which has had or could reasonably be
expected to have a Material Adverse Effect.

(e) Compliance with Laws and Agreements; No Potential Amortization Event. Except
where the failure to do so, individually or in the aggregate, has not resulted
in and could not reasonably be expected to result in a Material Adverse Effect,
the Seller is in compliance with (i) all Requirements of Law applicable to it or
its business and (ii) all indentures, agreements, and other instruments binding
upon it or its property. No Potential Amortization Event or Amortization Event
has occurred and is continuing.

(f) Investment Company Status. The Seller is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(g) Accuracy of Information. All information heretofore furnished by the Seller
or any of its Affiliates to the Buyer or the Administrative Agent for purposes
of or in connection with this Agreement, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Seller or any of its Affiliates to the Buyer or the
Administrative Agent will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

15



--------------------------------------------------------------------------------

(h) Performance. The Seller is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it the effect of which could reasonably be
expected to result in a Material Adverse Effect, and no condition exists which,
with the giving of notice or the lapse of time or both, would constitute a
default under any such Contractual Obligation, except where the consequences,
direct or indirect, of such default or defaults, if any, have not resulted in
and could not reasonably be expected to result in a Material Adverse Effect.

(i) Solvency. The Seller is Solvent after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents.

(j) Use of Proceeds. No proceeds of any purchase of a Receivable hereunder will
be used, whether directly or indirectly, for any purpose that entails a
violation of Regulation T, U or X.

(k) Good Title. Immediately prior to each purchase of a Receivable hereunder,
the Seller shall be the legal and beneficial owner of such Receivable, and all
Related Security with respect thereto, free and clear of any Lien, except as
created or otherwise permitted by the Transaction Documents.

(l) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to the Buyer (and the
Buyer shall acquire from the Seller) legal and equitable title to, with the
right to sell and encumber, all Receivables existing on or arising after the
date of this Agreement, in each case together with all Related Security and
Collections with respect thereto, free and clear of any Lien, except as created
by the Transactions Documents. All financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Buyer’s ownership interest in the
Receivables, and the Related Security and Collections with respect thereto, have
been duly filed.

(m) Places of Business; Names. The principal places of business and chief
executive office of the Seller and the offices where the Seller keeps all of its
Records are located at the address(es) listed on Schedule E or such other
locations of which the Buyer has been notified in accordance with
Section 5.02(e) in jurisdictions where all action required by Section 5.02(e)
has been taken and completed. The Seller’s state of incorporation and
organization identification number (if any) are correctly set forth on Schedule
E. In the past five (5) years, the Seller has not used any corporate name, trade
name or assumed name other than the name in which it has executed this
Agreement.

(n) Collections. The conditions and requirements set forth in Section 5.01(m)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of the Seller at each Collection Bank and the post office box number of
each Lock-Box, are listed on Schedule B.

(o) Material Adverse Effect. Since the Friday closest to December 31, 2014, no
event has occurred that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

(p) Ownership of Buyer. The Seller owns, directly or indirectly, 100% of the
issued and outstanding capital stock of the Buyer, free and clear of any Lien.
All such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire any securities of the
Buyer.

(q) Compliance with Credit and Collection Policy. The Seller has complied in all
material respects with the applicable Credit and Collection Policy with regard
to each Receivable and the related Contract and has not made any material change
to any Credit and Collection Policy except such material change as to which the
Administrative Agent has been notified in accordance with Section 5.01(b)(vi).

 

16



--------------------------------------------------------------------------------

(r) Payments to Seller. With respect to each Receivable transferred to the Buyer
hereunder, the Purchase Price received by the Seller constitutes reasonably
equivalent value in consideration therefor and such transfer was not made for or
on account of an antecedent debt. No transfer by the Seller of any Receivable
hereunder is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(s) Enforceability of Contracts. Each Contract is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the related Receivable and any accrued interest thereon,
enforceable against such Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(t) Eligible Receivables. Each Receivable included as an Eligible Receivable on
the date of its purchase under the 2011 Receivables Sale Agreement or this
Agreement was an Eligible Receivable on such purchase date, and, as of the date
of each Borrowing Base Report, each Receivable included as an Eligible
Receivable on such Borrowing Base Report was an Eligible Receivable.

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent to Purchase. The effectiveness of this
Agreement is subject to the condition precedent that (i) the Buyer shall have
received those documents listed on Schedule A-1 and (ii) the Seller shall have
received those documents listed on Schedule A-2.

SECTION 4.02. Conditions Precedent to Subsequent Payments. The Buyer’s
obligation to pay for Receivables originated or acquired by the Seller after the
date of this Agreement shall be subject to the further conditions precedent that
(a) the Facility Termination Date shall not have occurred and (b) the Buyer
shall have received such approvals, opinions or other documents as it may
reasonably request. The Seller represents and warrants that the representations
and warranties set forth in Article III are true and correct on and as of the
date each Receivable was originated or acquired by the Seller as though made on
and as of such date.

ARTICLE V

Covenants

SECTION 5.01. Affirmative Covenants of the Seller. Until the date on which this
Agreement terminates in accordance with its terms, the Seller hereby covenants
and agrees that:

(a) Financial Statements; Other Information. The Seller will furnish (or will
caused to be furnished) to the Buyer and the Administrative Agent:

(i) as and when required to be delivered under the Credit Agreement, the
financial statements, reports, certificates, and other documents described in
Section 6.01(a) through Section 6.01(e) and Section 6.01(l) of the Credit
Agreement;

 

17



--------------------------------------------------------------------------------

(ii) as and when required to be delivered under the Credit Agreement, the
reports described in Section 6.01(f), Section 6.01(g), Section 6.01(h) and
Section 6.01(k) of the Credit Agreement with respect to the most recently
concluded Fiscal Month (or, during an Enhanced Reporting Trigger Period, the
prior week) (collectively, the “Borrowing Base Reports”); and

(iii) promptly following any request therefor, such other information regarding
the operations, business affairs or financial condition of the Seller, the
Receivables, or compliance with the terms of this Agreement, as the Buyer or the
Administrative Agent may reasonably request.

(b) Notices of Material Events. The Seller will furnish (or will cause to be
furnished) to the Buyer and the Administrative Agent prompt (but in any event
within any time period that may be specified below) written notice of the
following:

(i) the occurrence of any Potential Amortization Event or Amortization Event;

(ii) receipt of any notice described in Section 6.02(b) of the Credit Agreement;

(iii) any Lien or claim made or asserted against any of the Receivables;

(iv) any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect;

(v) any termination of the obligation of any Originator (other than the Seller)
to sell Receivables to the Seller under the related Receivables Transfer
Agreement and, upon any such termination, the Outstanding Balance of all
Receivables originated by such other Originator as of the last day of the Fiscal
Month then most recently ended;

(vi) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to any Credit and Collection Policy, a notice
(A) indicating such change or amendment, and (B) if such proposed change or
amendment would reasonably be expected to adversely affect the collectability of
the Receivables or decrease the credit quality of any newly created Receivables,
requesting the consent of Buyer and the Administrative Agent to such proposed
change or amendment; provided that if such change or amendment was required
pursuant to any change in any applicable law, rule or regulation, the Seller
shall only be required to give notice of such change or amendment and shall not
be required to request the consent of the Buyer or the Administrative Agent; and

(vii) any notice, request for consent, financial statements, certification,
report or other communication under or in connection with any Transaction
Document from any Collection Bank, with copies of the same.

(c) Existence; Conduct of Business; Accounting. The Seller will and will cause
each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except in
those jurisdictions where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect and provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03 of the Credit Agreement.

 

18



--------------------------------------------------------------------------------

(d) Books and Records; Inspection Rights and Audits. The Seller will and will
cause each of its Subsidiaries to (i) keep proper books of record and account
(including a system of accounting established and administered in accordance
with sound business practices and consistent with past practice to permit
preparation of financial statements in conformity with GAAP, and, if required by
the terms of the Credit Agreement, in conformity with Agreement Accounting
Principles, and each of the financial statements described in Section 5.01(a)
shall be prepared from such system and records) in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the Buyer or
the Administrative Agent (including employees of the Buyer or the Administrative
Agent or any consultants, accountants, lawyers, agents and appraisers retained
by the Buyer or the Administrative Agent), upon reasonable prior notice, to
visit and inspect its properties, to conduct at such Person’s premises field
examinations of such Person’s assets, liabilities, books and records, including
examining and making extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. Only one
(1) field examination per year will be conducted at the Seller’s sole cost and
expense; provided that there shall be no limitation on the number or frequency
of field examinations at the Seller’s sole cost and expense if an Amortization
Event shall have occurred and be continuing.

(e) Compliance with Laws and Material Contractual Obligations. The Seller will
and will cause each of its Subsidiaries to (i) comply with each Requirement of
Law applicable to it or its property and (ii) perform in all material respects
its obligations under material agreements to which it is a party, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(f) Insurance. The Seller will maintain in effect, or cause to be maintained in
effect, at the Seller’s own expense, such casualty and liability insurance as
the Seller deems appropriate in its good faith business judgment. The Seller
will pay, or cause to be paid, the premiums therefor and will deliver to the
Buyer and the Administrative Agent evidence satisfactory to the Buyer and the
Administrative Agent of such insurance coverage. The Seller will furnish copies
of each related insurance policy to the Buyer, the Administrative Agent or any
Lender in certificated form upon the Buyer’s, the Administrative Agent’s or such
Lender’s request. The foregoing requirements shall not be construed to negate,
reduce or modify, and are in addition to, the Seller’s obligations hereunder.

(g) Taxes. The Seller will file all tax returns and reports required by law to
be filed by it and promptly pay all taxes and governmental charges at any time
owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books, unless the failure to make any such payment (i) shall give rise to an
immediate right to foreclosure on a Lien securing such amounts or (ii) could
reasonably be expected to have a Material Adverse Effect.

(h) Keeping and Marking of Books and Records.

(i) The Seller will, or will cause each other Originator to, maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the identification of each new
Receivable and all Collections of and adjustments to each existing Receivable
within two (2) Business Days of the receipt of such Collection or adjustment in
respect of such Receivable). The Seller will and will require each other
Originator to give the Buyer and the Administrative Agent notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

 

19



--------------------------------------------------------------------------------

(ii) The Seller will and will cause each other Originator to (A) on or prior to
the date hereof, cause all reports relating to the Receivables to bear a legend,
acceptable to the Buyer and the Administrative Agent, describing the Buyer’s
ownership interest in the Receivables and further describing the Lenders’
security interest in the Receivables under the Credit Agreement and (B) upon the
request of the Buyer or the Administrative Agent following the occurrence and
during the continuation of an Amortization Event, deliver to the Administrative
Agent all invoices included in the Contracts (including all multiple originals
of any such invoice) relating to the Receivables.

(i) Compliance with Contracts and Credit and Collection Policy. The Seller will
and will cause each other Originator to timely and fully (i) perform and comply
in all material respects with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables and
(ii) comply in all material respects with the applicable Credit and Collection
Policy in regard to each Receivable and the related Contract.

(j) Performance and Enforcement of Receivables Transfer Agreements. The Seller
will perform each of its obligations and undertakings under and pursuant to each
Receivables Transfer Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce its rights and
remedies thereunder. The Seller will cause each other Originator to perform each
of its obligations and undertakings under and pursuant to the related
Receivables Transfer Agreement. The Seller will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the Buyer as
assignee of the Seller) under each Receivables Transfer Agreement as the Buyer
or the Administrative Agent may from time to time reasonably request, including
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in such Transfer Agreement. The Seller will not, and
will not permit any other Originator to, amend or otherwise modify any
Receivables Transfer Agreement without the prior written consent of the
Administrative Agent.

(k) Ownership of Receivables. The Seller will and will cause each other
Originator to take all necessary action to (i) establish and maintain,
irrevocably in the Buyer, legal and equitable title to the Receivables, and all
Related Security and Collections with respect thereto, in each case free and
clear of any Lien other than Liens in favor of the Administrative Agent for the
benefit of the Lenders and Liens otherwise permitted by Section 6.18 of the
Credit Agreement (including the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Buyer’s interest in the
Receivables, and all Related Security and Collections with respect thereto, and
such other action to perfect, protect or more fully evidence the interest of the
Buyer and the Administrative Agent and the Lenders as the Buyer or the
Administrative Agent may reasonably request).

(l) Lenders’ Reliance. The Seller acknowledges that the Administrative Agent and
the Lenders are entering into the transactions contemplated by the Credit
Agreement in reliance upon the Buyer’s identity as a legal entity that is
separate from the Seller and any Affiliates thereof. The Seller shall take all
reasonable steps, including all steps that the Buyer or the Administrative Agent
may from time to time reasonably request to maintain the Buyer’s identity as a
separate legal entity and to make it manifest to third parties that the Buyer is
an entity with assets and liabilities distinct from those of the Seller and any
Affiliates of the Seller and not just a division of the Seller. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, the Seller (i) will not hold itself out to third parties as liable for
the debts of the Buyer nor purport to own the Receivables and other assets

 

20



--------------------------------------------------------------------------------

acquired by the Buyer from the Seller, (ii) will take all other actions
necessary on its part to ensure that the Buyer is at all times in compliance
with the covenants set forth in Section 6.19 of the Credit Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between the Seller and the
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.

(m) Collections. The Seller will cause (a) all Obligors to pay all Collections
directly to a Lock-Box or Collection Account (or, to the extent permitted by the
Security Agreement, a Company Owned Post Office Box), (b) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (c) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect; provided
that, notwithstanding the foregoing, no Collection Account Agreement shall be
required with respect to any Lock-Box or Collection Account listed on Schedule C
until the date set forth for such Lock-Box or Collection Account on Schedule C.
The Seller will cause (i) all proceeds from Company Owned Post Office Boxes to
be directly deposited into a Collection Account in accordance with the Security
Agreement and (ii) the Company Owned Post Office Boxes to be converted to
Lock-Boxes to the extent required under the Security Agreement. In the event any
payments relating to the Receivables are remitted directly to the Seller or any
Affiliate of the Seller, the Seller will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, the Seller will hold (or will cause such
payments to be held) in trust for the exclusive benefit of the Buyer and the
Administrative Agent, subject to the Servicer’s rights under Section 8.02 of the
Credit Agreement. The Servicer shall maintain exclusive ownership, dominion and
control (subject to the terms of the Credit Agreement and the applicable
Collection Account Agreement) of each Lock-Box and each Collection Account and
shall ensure that no right to take dominion and control of any Lock-Box or any
Collection Account is granted at a future time or upon the occurrence of a
future event to any Person except to the Administrative Agent as contemplated by
the Credit Agreement and the Transactions Documents. The Seller will cause each
Lock-Box or Collection Account listed on Schedule C to be re-titled in the name
of the Buyer on or before the date that is thirty (30) days after the date of
this Agreement.

(n) Payment to the Originators. The Seller will purchase all Receivables to be
purchased from any other Originator under, and in strict compliance with the
terms of, the related Receivables Transfer Agreement, including the terms
relating to the amount and timing of payments to be made to such Originator in
respect of the purchase price for such Receivables.

SECTION 5.02. Negative Covenants of the Seller. Until the date on which this
Agreement terminates in accordance with its terms, the Seller hereby covenants
and agrees that:

(a) Sales, Liens. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Lien upon (including the filing of any financing
statement) or with respect to, any Receivable, or any Related Security or
Collections with respect thereto, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Buyer as contemplated by this
Agreement or as contemplated by Section 6.18 of the Credit Agreement). The
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory other than as permitted pursuant to the Inventory Facility Credit
Agreement.

 

21



--------------------------------------------------------------------------------

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.02(b) of the Credit Agreement, the
Seller will not add or terminate any bank as a Collection Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Buyer and the Administrative Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Collection Bank or the addition of a
Lock-Box or Collection Account, an executed Collection Account Agreement with
respect to the new Lock-Box or Collection Account; provided that the Seller may
make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing
Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. The Seller will
not, and will not permit any other Originator to, make any change to any Credit
and Collection Policy that could reasonably be expected to adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables, unless required to do so by a change in any applicable law,
rule or regulation. Except as otherwise permitted in its capacity as the
Servicer pursuant to Section 8.02(d) of the Credit Agreement, the Seller will
not, and will not permit any other Originator to, extend, amend or otherwise
modify the terms of any Receivable or any related Contract other than in
accordance with the applicable Credit and Collection Policy.

(d) Termination of Receivables Transfer Agreements. The Seller will not
terminate any Receivables Transfer Agreement without the prior written consent
of the Buyer and the Administrative Agent, except for a termination arising as a
result of the Facility Termination Date.

(e) Name Change; Offices and Records. The Seller will not change its name,
identity, state of incorporation, corporate structure or organization
identification number, if any, or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Buyer and the
Administrative Agent at least forty-five (45) days’ prior written notice thereof
and (ii) delivered to the Buyer and the Administrative Agent all financing
statements, instruments and other documents requested by the Buyer or the
Administrative Agent in connection with such change or relocation.

(f) Protection of Title. The Seller will defend the right, title and interest of
the Buyer and the Administrative Agent in, to and under the Receivables, and the
Related Security and Collections with respect thereto, each Contract under which
any Receivable arises, each Lock-Box and each Collection Account against all
claims of third parties claiming through or under the Seller or any other
Originator.

(g) Accounting for Purchase. The Seller will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than as a
sale by the Seller to the Buyer of the Receivables and the Related Security with
respect thereto, except to the extent that such transactions are not recognized
on account of consolidated financial reporting in accordance with GAAP.

ARTICLE VI

Termination of Purchases; Amortization Event Remedies

SECTION 6.01. Voluntary Termination. The sale or contribution by the Seller to
the Buyer of Receivables, and Related Security with respect thereto, pursuant to
this Agreement may be terminated by any party hereto, upon reasonable notice to
the other parties hereto, with the consent of the Administrative Agent or at any
time after the date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms of the Credit Agreement and the Aggregate
Credit Exposure

 

22



--------------------------------------------------------------------------------

has been reduced to zero. If the Buyer receives written notice from the Seller
that the Seller wishes to terminate this Agreement, the Buyer shall promptly
notify the Administrative Agent in writing that the Buyer wishes to terminate
the Credit Agreement.

SECTION 6.02. Automatic Termination. The sale or contribution by the Seller to
the Buyer of Receivables, and Related Security with respect thereto, pursuant to
this Agreement shall automatically terminate on the Facility Termination Date.

SECTION 6.03. Amortization Event Remedies. Upon the occurrence and during the
continuation of an Amortization Event, (i) the Administrative Agent or any
Lender may, in accordance with the Credit Agreement, declare the Amortization
Date to have occurred, whereupon the Amortization Date shall forthwith occur,
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by the Seller; provided that upon the occurrence of an
Amortization Event described in clause (h), (i) or (j) of Article IX of the
Credit Agreement, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Seller, and (ii) to the fullest extent permitted by applicable
law, interest shall accrue with respect to any amounts then due and owing by the
Seller to the Buyer at the then applicable Default Rate. The aforementioned
rights and remedies shall be in addition to all other rights and remedies of the
Buyer or the Administrative Agent available under this Agreement, the Credit
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE VII

Indemnification

SECTION 7.01. Indemnities by Seller. Without limiting any other rights that the
Buyer may have hereunder or under applicable law, the Seller hereby agrees to
indemnify the Buyer and its assigns, officers, directors, agents and employees
(each an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnified Party (collectively, “Indemnified Amounts”),
incurred by or asserted against any Indemnified Party arising out of, in
connection with, or as a result of this Agreement or the acquisition, either
directly or indirectly, by the Buyer of an interest in the Receivables,
excluding, however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor or the financial inability of
the related Obligor to pay; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party.

Without limiting the generality of the foregoing indemnification, the Seller
shall indemnify each Indemnified Party against, and hold each Indemnified Party
harmless from, any and all Indemnified Amounts incurred by or asserted against
any Indemnified Party (including losses in respect of

 

23



--------------------------------------------------------------------------------

uncollectible Receivables, but only to the extent such indemnification
obligation arises pursuant to any of clauses (i) through (xv) below) arising out
of, in connection with, or as a result of:

(i) any representation or warranty made by the Seller or any other Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

(ii) any failure by the Seller or any other Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or any related
Contract, or the nonconformity of any Receivable or any related Contract with
any such applicable law, rule or regulation or any failure of the Seller or any
other Originator to keep or perform any of its obligations, express or implied,
with respect to any such Contract;

(iii) any failure by the Seller or any other Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit or other similar
claim arising out of or in connection with merchandise or services that are the
subject of any Receivable or any related Contract;

(v) any dispute, claim, offset or defense of any related Obligor (other than
discharge in bankruptcy of such Obligor) to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against such Obligor in accordance with its terms), or any other
claim resulting from the merchandise or services that are the subject of such
Receivable or the furnishing or failure to furnish such merchandise or services;

(vi) the commingling by the Seller of Collections with respect to any Receivable
at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby, the use of the proceeds of any purchase of Receivables
hereunder, the ownership of the Receivables, or any other investigation,
litigation or proceeding relating to the Seller or any other Originator or to
the Buyer in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) the occurrence of any Amortization Event set forth in clause (h), (i) or
(j) of Article IX of the Credit Agreement;

(x) any failure of the Seller to acquire and maintain legal and equitable title
to, and ownership of, any Receivable, and the Related Security and Collections
with respect thereto, from any other Originator, free and clear of any Lien
(except as contemplated by this Agreement); or any failure of the Seller to give
reasonably equivalent value to the related Originator under the related
Receivables Transfer Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

 

24



--------------------------------------------------------------------------------

(xi) any failure to vest and maintain vested in the Buyer, or to transfer to the
Buyer, legal and equitable title to, and ownership of, the Receivables, and the
Related Security and Collections with respect thereto, free and clear of any
Lien (except as contemplated by this Agreement);

(xii) any failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, or the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of the Purchase or at any subsequent time;

(xiii) any action or omission by the Seller which reduces or impairs the rights
of the Buyer with respect to any Receivable or the value of any Receivable;

(xiv) any attempt by any Person to void any purchase of Receivables hereunder
under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included as an Eligible Receivable on any
Borrowing Base Report to be an Eligible Receivable as of the date of such
Borrowing Base Report.

SECTION 7.02. Other Costs and Expenses. The Seller shall pay to the Buyer on
demand all costs and out-of-pocket expenses of the Buyer incurred in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder. The Seller shall pay to the Buyer or the Administrative Agent, as
applicable, on demand any and all costs and expenses of the Buyer or the
Administrative Agent, including reasonable counsel fees and expenses, incurred
in connection with the enforcement of this Agreement and the other documents
delivered hereunder, any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event or a Recharacterization.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Waivers and Amendments. No failure or delay on the part of the
Buyer or the Administrative Agent in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
or remedies provided by law. Any waiver of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given. No
provision of this Agreement may be amended, supplemented, modified or waived
except in writing signed by the Seller and the Buyer and, to the extent required
under the Credit Agreement, the Administrative Agent.

 

25



--------------------------------------------------------------------------------

SECTION 8.02. Notices. (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail,
as follows:

 

  (i) if to the Seller, at:

Anixter Inc.

2301 Patriot Blvd

Glenview, Illinois 60026

Attention: David Johnson

Facsimile No: (224) 521-8990

E-Mail Address: david.johnson@anixter.com

 

  (ii) if to the Buyer, at:

Anixter Receivables Corporation

c/o Anixter Inc.

2301 Patriot Blvd

Glenview, Illinois 60026

Attention: David Johnson

Facsimile No: (224) 521-8990

E-Mail Address: david.johnson@anixter.com

 

  (iii) if to the Administrative Agent, at:

JPMorgan Chase Bank, N.A.

10 S. Dearborn Street, 22nd Floor

Mail Code: IL1-1454

Chicago, Illinois 60603

Attention: Stephanie Lis

Facsimile No: (312) 732-1262

E-Mail Address: stephanie.a.lis@chase.com

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (c) sent
by e-mail shall be deemed to have been given when received and shall be deemed
to have been received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement): provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day of the recipient.

(b) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

SECTION 8.03. Protection of Ownership Interest of Buyer.

(a) The Seller agrees that, from time to time at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Buyer or the Administrative Agent may
request, to perfect, protect or more fully evidence the ownership interest of
the Buyer and the security interest of the Lenders in the Receivables, and the
Related Security and Collections with respect thereto, or to enable the Buyer or
the Administrative Agent to exercise and enforce its rights and remedies
hereunder. At any time, the Buyer (or following the occurrence of an

 

26



--------------------------------------------------------------------------------

Amortization Event, the Administrative Agent) may, at the Seller’s sole cost and
expense, direct the Seller to notify the Obligors in respect of the Receivables
of the ownership interests of the Buyer under this Agreement and the other
Transaction Documents and may also direct that payments of all amounts due or
that become due under any or all Receivables be made directly to the Buyer or
its designee or to the Administrative Agent.

(b) If the Seller fails to perform any of its obligations hereunder, the Buyer
or the Administrative Agent may (but shall not be required to) perform, or cause
performance of, such obligation, and the costs and expenses incurred by the
Buyer or the Administrative Agent in connection therewith shall be payable by
the Seller as provided in Section 7.02. The Seller irrevocably authorizes the
Buyer and the Administrative Agent at any time and from time to time in the sole
discretion of the Buyer or the Administrative Agent and appoints each of the
Buyer and the Administrative Agent as its attorney-in-fact, to act on behalf of
the Seller (i) to execute on behalf of the Seller as debtor and to file
financing statements necessary or desirable in the sole discretion of the Buyer
or the Administrative Agent to perfect and to maintain the perfection and
priority of the interest of the Buyer in the Receivables and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as the Buyer or the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Buyer’s interests in the Receivables. This appointment is coupled with an
interest and is irrevocable.

SECTION 8.04. Confidentiality.

(a) The Seller shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential
proprietary information with respect to the Administrative Agent and the Lenders
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that the Seller and its officers and employees may disclose such
information to the Seller’s external accountants and attorneys and as required
by any applicable law or order of any judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, the Seller hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Buyer, the Administrative Agent or the Lenders by each other and (ii) by the
Buyer, the Administrative Agent or the Lenders to any prospective or actual
assignee or participant of any of them, provided that each such Person is
informed of the confidential nature of such information. In addition, the
Administrative Agent and the Lenders may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law), provided that the Administrative Agent or
the Lenders, as applicable, shall, if practicable, notify the Seller in advance
prior to disclosure and will use reasonable efforts to cooperate with the Seller
at the Seller’s expense in obtaining any protective order for such information.

SECTION 8.05. No Bankruptcy Petition. The Seller agrees, for the benefit of the
parties to the Credit Agreement, that it will not institute against the Buyer,
or join any other Person in instituting against the Buyer, any proceeding of a
type referred to in the definition of Bankruptcy Event from the date hereof
until one year plus one day after the date on which the Commitments are reduced
to zero or otherwise terminated pursuant to the terms of the Credit Agreement
and the Aggregate Credit Exposure has been reduced to zero. In addition, all
amounts payable by the Buyer to the Seller pursuant to this Agreement shall be
payable solely from funds available for that purpose (after the Buyer has
satisfied all obligations then due and owing under the Credit Agreement).

 

27



--------------------------------------------------------------------------------

SECTION 8.06. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrative Agent or
any Lender, no claim may be made by the Seller or any other Person against the
Administrative Agent or any Lender or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Seller hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

SECTION 8.07. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Illinois (including
735 ILCS Section 105/5-1 et seq).

(b) The Seller hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any U.S. federal or Illinois
state court sitting in Cook County, Illinois in any action or proceeding arising
out of or relating to this Agreement or any of the other Transaction Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
state court or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Transaction Document shall affect any right that the Buyer may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Transaction Document against the Seller or any of its properties in
the courts of any jurisdiction.

(c) The Seller hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Transaction Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.02. Nothing in this Agreement or
any other Transaction Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 8.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

28



--------------------------------------------------------------------------------

SECTION 8.09. Integration; Binding Effect; Survival of Terms.

(a) This Agreement, the Subordinated Note, the Subscription Agreement, the
Subordination Agreement, the Subordinated Security Agreement, and each
Collection Account Agreement contain the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided that the rights and remedies with respect to (i) any breach of
any representation and warranty made by the Seller pursuant to Article III,
(ii) the indemnification and payment provisions of Article VII, and
(iii) Section 8.05 shall be continuing and shall survive any termination of this
Agreement.

SECTION 8.10. Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Any
provision of this Agreement or any other Transaction Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

(Signature Pages Follow)

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

ANIXTER INC.,
as Seller By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Senior Vice President – Treasurer ANIXTER
RECEIVABLES CORPORATION,
as Buyer By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Vice President – Treasurer

 

Signature page to Anixter Receivables Sale Agreement